


EXHIBIT 10.8


PERFORMANCE UNIT AGREEMENT




Name of Participant:             _______________________________


Name of Plan:                 2015 Ashland Inc. Incentive Plan


Number of Performance Units:         _______________________


Three-Year Performance Period:        _______________________
Date of Award:                _______________________, 20____


Ashland Inc. (“Ashland”) hereby confirms the grant of a Performance Unit Award
(“Award”) to the above-named Participant (hereinafter called the “Participant”)
pursuant to the 2015 Ashland Inc. Incentive Plan (hereinafter called the “Plan”)
(Attachment 1) and this Performance Unit Agreement (“Agreement”) in order to
provide the Participant with an additional incentive to continue his/her
services to Ashland and to continue to work for the best interests of Ashland.
This Award is granted under, and subject to, all the terms and conditions of the
Long-Term Incentive Plan Program Memorandum (“LTIP”) (Attachment 2) and the
Plan, including, but not limited to, the forfeiture provision of Section 16(H)
of the Plan. In consideration of this Award, the Participant agrees that without
the written consent of Ashland, the Participant will not (i) engage directly or
indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee or otherwise in any business or activity competitive with the
business conducted by Ashland or any of its subsidiaries; or (ii) perform any
act or engage in any activity that is detrimental to the best interests of
Ashland or any of its subsidiaries, including, without limitation, (aa) solicit
or encourage any existing or former employee, director, contractor, consultant,
customer or supplier of Ashland or any of its subsidiaries to terminate his, her
or its relationship with Ashland or any of its subsidiaries for any reason, or
(bb) disclose proprietary or confidential information of Ashland or any of its
subsidiaries to third parties or use any such proprietary or confidential
information for the benefit of anyone other than Ashland and its subsidiaries
(the “Participant Covenants”), provided, however, that section (ii) above shall
not be breached in the event that the Participant discloses proprietary or
confidential information to the Securities and Exchange Commission, to the
extent necessary to report suspected or actual violations of U.S. securities
laws, or the Participant’s disclosure of proprietary or confidential information
is protected under the whistleblower provisions of any applicable law or
regulation. The Participant understands that if he or she makes a disclosure of
proprietary or confidential information that is covered above, he or she is not
required to inform Ashland, in advance or otherwise, that such disclosure(s) has
been made.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its subsidiaries for any reason: (i) Ashland may
eliminate or reduce the amount of any compensation, benefit, or payment
otherwise payable by Ashland or any of its subsidiaries (either directly or
under any employee benefit or compensation plan, agreement, or arrangement) to
or on behalf of the Participant in an amount up to the total amount paid (or
closing stock price of Common Stock on the payment date multiplied by the number
of shares of Common Stock awarded) or payable to the Participant under this
Agreement; and/or (ii) Ashland may require the Participant to pay Ashland an
amount up to the total amount paid (or closing stock price of Common Stock on
the payment date multiplied by the number of shares of Common Stock awarded) to
the Participant under

Personal and Confidential





--------------------------------------------------------------------------------




this Agreement; in each case together with the amount of Ashland’s court costs,
attorney fees, and other costs and expenses incurred in connection therewith.
Based upon the attainment of the Performance Goals outlined in the LTIP, this
Award of Performance Units will be paid to the Participant in shares of Ashland
Common Stock, par value $0.01 per share (“Common Stock”) in _______________,
20___. Copies of the Plan and related Prospectus are available for your review
on Fidelity’s website.
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Performance Units set forth above, subject to and upon all the
terms, provisions and conditions contained herein and in the LTIP and the Plan.
Nothing contained in this Agreement, the LTIP or in the Plan shall confer upon
the Participant any right to continue in the employment of, or remain in the
service of, Ashland or its subsidiaries.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland Inc., Attn: Shea Blackburn, 50 E. RiverCenter
Blvd., Covington, KY 41011, this consent shall be effective for the duration of
the Award. The Participant also understands that the Participant shall have the
right at any time to request that Ashland deliver written copies of any and all
materials referred to above at no charge.
Please contact Shea Blackburn (859) 815-3720; swblackburn@ashland.com if you
have any questions.
Subject to the terms and conditions specified herein and of the Plan, this Award
of Performance Units shall be confirmed by execution of this Agreement and
delivery thereof no later than ________________, 20____, to Ashland at 50 E.
RiverCenter Blvd., Covington, KY 41011 Attention: Shea Blackburn. The right to
the Award of Performance Units under the Plan shall expire if not accepted by
______________, 20______, as set forth above.

Personal and Confidential
-2-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.






ASHLAND INC.




By:    __________________________________


Name: __________________________________
Title:     __________________________________




I hereby elect to receive this Award of Performance Units subject to the terms
and conditions of the 2015 Ashland Inc. Incentive Plan and the LTIP. My election
to accept this Award of Performance Units is effective ____________________,
20___. I hereby acknowledge receipt of a copy of the Plan, Prospectus, and
Ashland’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”). I represent that I am familiar with the terms and provisions of
the Prospectus Information and hereby accept this Award on the terms and
conditions set forth herein and in the Plan, and acknowledge that I had the
opportunity to obtain independent legal advice at my expense prior to accepting
this Award.




______________________________________________________________________
Name                            Date





Personal and Confidential
-3-

